Merrill Schneider, OSB #77336
merrillsclmeider@schneiderlaw.com
Schneider Kerr & Robichaux
PO Box 14490
Portland, Oregon 97293
Phone: 503-255-9092
Fax: 503-255-9145
Attorney for Plaintiff


                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON



  JOHN ELLIOTT,                                                               3: l 6-CV-02351-AA
         Plaintiff,
                                                                    ORDER FOR ATTORNEY
          V.                                                   FEES UNDER 42 U.S.C. § 406(b)

  COMMISSIONER OF SOCIAL SECURITY,
        Defendant.




       The court finds and orders an attorney fee of$7,161.25 pursuant to 42 U.S.C. § 406(b).

The attorney fee of $3,003.90 allowed pursuant to the Equal Access to Justice Act will be refunded

to Plaintiff upon counsel's receipt of the allowed 406(b) fee awarded.




                                         _d_n____.,
       Dated this - - - day of-----'mw'---,                  2019.




                                                     Ann Aiken
                                                     United States District Comi Judge
